department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br6 tl-n-893-01 uilc internal_revenue_service national_office field_service_advice memorandum for joseph f maselli area_counsel - edison cc lm mct attn william f halley associate area_counsel - newark group cc lm mct new from subject anne p shelburne assistant to the branch chief cc intl br6 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b amount c amount d busine sec_1 date date division a division b tl-n-893-01 employee employee employee employee employee employee employee employee employee employee employee employee employee employee employee employee employee location location markets maquila maquila maquila maquila number a number b number c number d number e number f number g parent co product product product tl-n-893-01 taxable_year taxable_year taxable_year taxable_year issues whether for purposes of sourcing under sec_863 parent co’s income from sales within the united_states of inventory_property produced in mexico at maquila maquila maquila and maquila the maquiladoras parent co itself produces the inventory_property in mexico whether for purposes of sourcing under sec_863 parent co’s income from sales within the united_states of inventory_property produced in mexico at the maquiladoras the activities of the maquiladoras pursuant to the agreements between the maquiladoras and parent co may be attributed to parent co conclusions for purposes of sourcing under sec_863 parent co’s income from sales within the united_states of inventory_property produced in mexico at the maquiladoras a determination whether parent co itself should be considered to produce the inventory_property produced in mexico at the maquiladoras requires further factual development with respect to the specific functions performed risks assumed and assets employed by parent co itself in mexico it is material inter alia to ascertain the roles and location of parent co personnel vis-à-vis the activities undertaken risks assumed or assets employed in any production process for purposes of sourcing under sec_863 parent co’s income from sales within the united_states of inventory_property produced in mexico at the maquiladoras the activities of the maquiladoras pursuant to the agreements between the maquiladoras and parent co cannot be attributed to parent co facts parent co a united_states_corporation is a major supplier to markets parent co has four wholly-owned mexican subsidiaries operating under the maquiladora program maquila maquila maquila and maquila hereinafter collectively referred to as the maquiladoras parent co entered into maquila agreements tl-n-893-01 with each of the maquiladoras which agreements remained in effect in taxable_year sec_1 and in date parent co filed an informal claim for additional foreign tax_credits totaling dollar_figureamount a for taxable_year dollar_figureamount b for taxable_year dollar_figureamount c for taxable_year and dollar_figureamount d for taxable_year parent co’s claim is based on its application of sec_863 to source income from the sale within the united_states of inventory_property produced in whole or in part in mexico at the maquiladoras your incoming memorandum indicates that a substantial portion of the factual background information we have been provided is based on documentation prepared by parent co which includes a functional_analysis prepared in connection with parent co’s application_for a bilateral advanced pricing agreement we have assumed that the facts as presented in your incoming memorandum are accurate in taxable_year sec_1 and and pursuant to the maquila agreements parent co shipped component parts produced in parent co’s united_states plants to the maquiladoras for the final stage of production and or assembly the inventory_property was then shipped back to parent co for sale within the united_states under the maquila agreements parent co retains title to the inventory_property throughout the production process until the point of final sale parent co owns a majority of the property and equipment used in the maquiladoras’ activities as well as all intangibles related to the maquiladoras’ operations all research_and_development activities including product design are conducted in the united_states the maquiladoras do not perform any r d and do not have any design engineers on their payrolls original plant layout and processes are developed in the united_states parent co employees perform all day-to-day on-site management at the maquiladoras parent co is additionally responsible for the overall strategic decisions regarding development design and production at each of the maquiladoras parent co employees at the maquiladoras are responsible for ordering and shipping raw materials to the maquiladoras parent co employees regularly travel to the maquiladoras to monitor adherence to quality standards please note that we have not reviewed the maquila agreements our discussion of these agreements is based on the information regarding the agreements contained in your incoming memorandum parent co also sold some of the inventory_property outside the united_states the sourcing of parent co’s income from such sales is outside the scope of the present advice tl-n-893-01 production scheduling is overseen and approved by parent co employees and parent co engineers oversee the production process at the plants we set forth below a description of the activities of the individual maquiladoras and their respective maquila agreements with parent co maquila maquila is located in location in the taxable years at issue maquila performed assembly and production activities connected with busine sec_1 number a parent co employees assigned to maquila were responsible for oversight of several areas of maquila 1’s operations these employees included the employee employee employee employee employee and employee the maquila agreement between parent co and maquila provides that maquila will contract exclusively with parent co for the fabrication of parent co products utilizing engineering design and manufacturing processes provided and specified by parent co all components materials parts and machinery used by maquila are provided by parent co and remain at all times the sole property of parent co parent co determines which products will be manufactured the quantity produced and the type or quality of materials used parent co provides to maquila the necessary commercial technical and practical know-how related to the production of parent co products maquila was divested in date a date near the end of taxable_year maquila maquila is located in location and comprises number b plants at present approximately number c employees work at the facility maquila performs assembly and manufacturing activities connected with product maquila owns the land and buildings and a limited amount of supplies for maintenance and shipping parent co employees at maquila include the employee employee and employee as new product lines are brought to maquila parent co employees from the united_states provide on-site training necessary to manufacture the product at maquila the maquila agreement between parent co and maquila provides that maquila shall perform all activities related to the production assembly and reconstruction of product utilizing the materials machinery equipment designs specifications and quality standards provided by parent co maquila agrees to bear all expenses_incurred for the safekeeping of any property left under its responsibility parent co is responsible for providing work orders and the respective materials parent co may at its discretion send its technical personnel to perform detailed or tl-n-893-01 at-random tests to check product quality and adherence with parent co management policies maquila maquila is located in location maquila assembles product for parent co’s division a and division b using materials components machinery and equipment provided by parent co maquila has approximately number d employees parent co has number e united_states payroll employees located at the maquila facility who directly oversee several areas of operations these parent co employees include the employee employee employee employee employee employee employee employee employee and employee employees of maquila are trained in mexico using videos and handbooks as well as hands-on training on the production floor as with the other maquiladoras parent co owns the machinery equipment furniture fixtures and raw materials used in the production process maquila owns the land and buildings and a minimal amount of leasehold improvements automobiles office furniture and supplies the maquila agreement between parent co and maquila provides that maquila shall perform all activities related to the production assembly and reconstruction of product utilizing the materials machinery equipment designs specifications and quality standards provided by parent co maquila agrees to bear all expenses_incurred for the safekeeping of any property left under its responsibility parent co is responsible for providing work orders and the respective materials parent co may at its discretion send its technical personnel to perform detailed or at-random tests to check product quality and adherence with parent co management policies maquila maquila is located in location and has approximately number f employees maquila performs processing inspection and packaging activities connected with product using materials components machinery and equipment supplied by parent co parent co has number g employees assigned to the maquiladora operation including the employee employee employee employee and employee the maquila agreement between parent co and maquila provides that maquila will contract exclusively with parent co for the fabrication and manufacture of product and other similar products utilizing components parts materials machinery tools and spare parts supplied by parent co such components shall at all times continue to be the sole property of parent co parent co shall determine which products will be manufactured the amounts produced and the tl-n-893-01 type or quality of materials used parent co is responsible for all transportation costs between the united_states and mexico pursuant to the maquila agreement parent co provides to maquila among other things the following services and assistance assistance with hiring decisions assistance with the purchasing function assistance with production and quality control processes financial assistance training of maquila employees and assistance with the installation of new equipment and related training law and analysis sec_863 applies to source income from sales of inventory_property produced_by_the_taxpayer partly within and partly without the united_states sec_863 provides in relevant part b income partly from within and partly from without the united_states - gains profits and income- from the sale_or_exchange of inventory_property within the meaning of sec_865 produced in whole or in part by the taxpayer within and sold or exchanged without the united_states or produced in whole or in part by the taxpayer without and sold or exchanged within the united_states shall be treated as derived partly from sources within and partly from sources without the united_states sec_864 provides that for purposes of the source_rules the term ‘produced’ includes created fabricated manufactured extracted processed cured or aged see also sec_1_864-1 issue we address first whether parent co itself produces in mexico entitling parent co to source its income under sec_863 as income derived from sources partly within and partly without the united_states the tax treatment of income derived from sources partly within and partly without the united_states was first provided for in sec_217 of the revenue act of in enacting sec_217 which provided for allocation or apportionment of nonresidents’3 income to sources within or without the united_states congress was specifically concerned about collecting the source_rules were specifically made applicable to u s taxpayers in by a statutory cross reference in sec_131 of the revenue act of which incorporated the source_rules for purposes of applying the foreign_tax_credit provisions tl-n-893-01 tax on export sales by foreign persons manufacturing in the united_states the provision’s legislative_history discusses the connection between business activity and the source_of_income and the purpose in enacting sec_217 to attribute income to manufacturing and other activities not solely to sales thus although not stated on the face of the statute the early history of the source_rules shows an intent to source income based on the location of the assets and activities that generate the income see eg piedras negras broadcasting co v 127_f2d_260 pincite 5th cir noting that the statutory language of the source_rules denotes a concept of some physical presence some tangible and visible activity see also 43_bta_297 pincite citing paul mertens law of federal income_taxation for the proposition that it the ‘source’ is not a place it is an activity or property as such it has a situs or location accordingly whether parent co should be considered to produce in mexico within the meaning of sec_863 and sec_864 is an inherently factual question that can only be resolved through an evaluation of the unique facts and circumstances in this particular case as to parent co’s assets and activities in mexico in this case the statute’s relevant requirements are twofold that the inventory_property is produced_by_the_taxpayer and that the taxpayer’s production activities occur in whole or in part without the united_states ie in mexico these statutory requirements must be interpreted based on sec_863’s statutory and regulatory language read as a whole and the interpretation must be consistent with the statute’s purpose sec_863 requires that parent co actively create or transform property in mexico we are unable to conclude that parent co itself produces inventory_property in mexico based on the facts submitted by parent co and provided to us in your incoming memorandum the resolution of this issue will require further factual development with respect to the location of the specific functions performed assets used and risks assumed and the role of parent co personnel vis-à-vis those functions assets and risks given the statute’s requirement that the taxpayer’s production activities occur outside the united_states in this case in mexico facts which should be developed include see h_rep_no 67th cong 1st sess vol pincite reprinted in c b pt s rep no 67th cong 1st sess pincite reprinted in c b pt in discussing the need for sec_217 congress specifically referred to a holding by the attorney_general that under pre-1921 law where goods are manufactured or produced in the united_states and sold abroad no part of the profit is derived from a source within the united_states see house report supra note c b pt pincite senate report supra note c b pt pincite tl-n-893-01 specific details as to the activities and functions involved in the day-to-day on-site management of the maquiladoras the parent co employees who perform them the locations where these activities and functions are performed and information as to the time spent by these parent co employees in mexico the parent co employees responsible for overall strategic decisions regarding development design and production for each of the maquiladoras specific details as to the activities and functions involved in such strategic decision-making the locations where these decisions are made and information as to the time spent by these parent co employees in mexico specific details as to the activities and functions involved in ordering and shipping raw materials to the maquiladoras the parent co employees who perform them the locations where these activities and functions are performed and information as to the time spent by the relevant parent co employees in mexico the parent co employees who oversee and approve production scheduling and planning the nature of their production-related activities and functions the locations where these activities and functions are performed and information as to the time spent by these parent co employees in mexico the areas of the maquiladoras' operations overseen by parent co employees the parent co employees involved specific details as to the activities and functions performed by these parent co employees the locations where these activities and functions are performed and information as to the time spent in mexico by the relevant parent co employees the content and nature of the reports reviewed by parent co personnel in the united_states who is responsible for generating these reports and where these reports are produced specific details as to the activities and functions performed by the parent co employees directly responsible for all costs related to sales raw material purchases inventory value capital expenditures and human resources expenditures the locations where these activities and functions are performed and information as to the time spent in mexico by these parent co employees the nature of the discretionary testing functions performed by parent co technical personnel at the maquiladoras and the frequency with which these tests are performed the nature of the activities and functions involved in the control of the maquiladoras by parent co the parent co employees who perform these cid cid cid cid cid cid cid cid cid tl-n-893-01 activities and functions the locations where these activities and functions are performed and information as to the time spent in mexico by these parent co employees the activities and functions performed for maquila by the employee employee employee employee employee and employee and the locations where these activities and functions are performed the activities and functions performed for maquila by the employee employee and employee and the locations where these activities and functions are performed the activities and functions performed for maquila by the employee employee employee employee employee employee employee employee employee and employee and the locations where these activities and functions are performed the activities and functions performed for maquila by the employee employee employee employee and employee and the locations these activities and functions are performed we again emphasize that whether parent co itself should be considered to produce at the maquiladoras within the meaning of sec_863 and sec_864 depends upon the specific facts and circumstances of parent co’s activities and functions at the individual maquiladoras parent co should be considered to produce in mexico only where parent co personnel in mexico are directly involved in the active creation or transformation of property in mexico issue parent co has argued in the alternative that the activities of maquila maquila maquila and maquila in mexico should be attributed to parent co entitling parent co to source its income under sec_863 as income derived from sources partly within and partly without the united_states parent co cites authorities including revrul_75_7 1975_1_cb_244 in support of its position sec_863 requires that a taxpayer as a prerequisite to sourcing its income under this section itself produce in the united_states and sell outside the united_states or vice versa a taxpayer cannot attribute the activities of another for purposes of meeting sec_863’s requirement that a taxpayer itself produce in a country other than the country of sale in order to source its income under sec_863 the language in the parenthetical in whole or in part means the inventory_property sold by the taxpayer may be produced in part by the taxpayer and in part by another party for example some other party may produce a component which is incorporated into the final product ultimately sold by the taxpayer in addition the parenthetical language means the taxpayer may also cid cid cid cid tl-n-893-01 produce inventory_property in part in the united_states and in part in a foreign_country however neither of these alternatives change alter or remove the statute’s fundamental requirement that the taxpayer itself must produce in the united_states and sell outside the united_states or vice versa the plain language of both the statute and the regulations implementing sec_863 focusing on the taxpayer’s own activities and assets and the statute’s purpose all support and are fully consistent with this interpretation of the statute the plain meaning of the language of sec_863 requires that the inventory_property be produced at least in part by the taxpayer itself in a jurisdiction different from that in which it is sold there is a venerable rule_of statutory construction which states expressio unius est exclusio alterius the expression of one thing implies the exclusion of another thing 77_tc_749 pincite here the statute refers exclusively to inventory_property produced_by_the_taxpayer and does not provide for the attribution of third party production activities such as contract manufacturing in contrast congress in sec_263a for example explicitly permits attribution in interpreting the phrase produced_by_the_taxpayer for purposes of sec_263a sec_263a provides the taxpayer shall be treated as producing any property produced for the taxpayer under a contract with the taxpayer significantly congress did not say nor did it suggest that another entity’s production activities could be attributed to a taxpayer in order to source the taxpayer’s income under sec_863 this interpretation is confirmed by a close reading of sec_1_863-3 example which illustrates how taxable_income is to be apportioned under sec_863 example ’s repeated references to inventory_property produced_by_the_taxpayer must be interpreted to mean that solely the production activities of the taxpayer itself should be considered for purposes of example example i provides where an independent factory or production price has not been established as provided under example the taxable_income shall first be computed by deducting from the gross_income derived from the sale of personal_property produced in whole or in part by the taxpayer within the united_states and sold within a foreign_country or produced in whole or in part by the taxpayer within a foreign_country and sold within the united_states the expenses losses or other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income in taxable_year sec_1 and the applicable version of sec_1_863-3 is that found in t d 1957_2_cb_368 pincite hereinafter sec_1 for taxable years beginning after date which include taxable_year the applicable version of sec_1_863-3 is that found in t d 1996_2_cb_47 pincite hereinafter sec_1_863-3 tl-n-893-01 emphasis added similarly example iii provides the term gross_sales as used in this example refers only to the sales of personal_property produced in whole or in part by the taxpayer within the united_states and sold within a foreign_country or produced in whole or in part by the taxpayer within a foreign_country and sold within the united_states emphasis added sec_1_863-3 clarified the service’s longstanding position with respect to attribution sec_1_863-3 provides for purposes of this section production activity means an activity that creates fabricates manufactures extracts processes cures or ages inventory see sec_1_864-1 subject_to the provisions in sec_1_1502-13 or paragraph g ii of this section the only production activities that are taken into account for purposes of sec_1_863-1 sec_1_863-2 and this section are those conducted directly by the taxpayer similarly sec_1_863-3 provides subject_to the provisions in sec_1_1502-13 or paragraph g ii of this section production assets include only tangible and intangible assets owned directly by the taxpayer that are directly used by the taxpayer to produce inventory described in paragraph a of this section production assets do not include assets that are not directly used to produce inventory described in paragraph a of this section a reading of the statute’s and regulations’ language as a whole thus makes clear there is no provision for the attribution of third party production activities additional guidance in interpreting the language produced_by_the_taxpayer to mean what it says is provided by 101_tc_78 a case in which the tax_court interpreted certain language in the sec_863 regulations there the tax_court stated to determine the meaning of a legislative_regulation the rules of interpretation applicable to statutes are appropriate tools of analysis with respect to the interpretation of statutes we have employed the rule that statutes are to be construed so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results and where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein tl-n-893-01 furthermore all parts of a statute must be read together and each part should be given its full effect t c pincite citations omitted in phillips petroleum the tax_court used a plain meaning analysis to interpret sec_1_863-3 for example the court looked closely at the language used to define the property apportionment fraction in sec_1 b example ii of the amount of taxable_income so determined under example i one-half shall be apportioned in accordance with the value of the taxpayer’s property within the united_states and within the foreign_country the portion attributable to sources within the united_states being determined by multiplying such one-half by a fraction the numerator of which consists of the value of the taxpayer’s property within the united_states and the denominator of which consists of the value of the taxpayer’s property both within the united_states and within the foreign_country the tax_court ruled inter alia that the ordinary and plain meaning of example ii is that the apportionment fraction includes only property within the united_states and within the foreign_country and does not include property that is neither within the united_states nor within the foreign_country id pincite the tax_court thus excluded from the apportionment fraction property that was in international waters here the attribution of third party production activities carried out pursuant to a contract manufacturing arrangement would effectively read the plain meaning of produced_by_the_taxpayer out of the statutory and regulatory language an interpretation of sec_863 to permit attribution would moreover be inconsistent with the purpose of sec_863 which is to determine the source of a phillips petroleum involved phillips’ taxable years through and the applicable version of sec_1_863-3 was thus that found in t d sec_1_863-3 similarly provides where the taxpayer’s production assets are located both within and without the united_states income_from_sources_without_the_united_states will be determined by multiplying the income attributable to the taxpayer’s production activity by a fraction the numerator of which is the average_adjusted_basis of production assets that are located outside the united_states and the denominator of which is the average_adjusted_basis of all production assets within and without the united_states the remaining income is treated as from sources within the united_states tl-n-893-01 taxpayer’s income based on the activities and assets employed by a taxpayer within a tax jurisdiction the source_rules operate to allocate or apportion the income of a single_taxpayer doing business in different taxing jurisdictions between those jurisdictions by splitting the income between u s and foreign sources under u s law the jurisdiction in which income arises - the source country - in many cases has primary jurisdiction to tax the income arising within its borders with the united_states then providing its residents a tax_credit to prevent double_taxation of the same income thus the source_rules in effect determine jurisdiction to tax with a u s taxpayer subject_to tax on worldwide income but permitted a foreign_tax_credit to offset foreign taxes paid on foreign_source_income a nonresident is generally subject_to tax only on u s source income but in limited circumstances is taxed on certain types of foreign_source_income as well although a taxpayer may argue that attribution is allowed based on authorities interpreting other code sections such authorities are distinguishable because they turn on the unique requirements and structure of those other sections for example in 114_tc_1 the tax_court held that for purposes of sec_263a a taxpayer was the producer of property produced by a contract manufacturer based on a unique requirement of the sec_263a regulations - that the producer be the owner of the property see treas reg 1-263a-2 a ii this requirement is not relevant in interpreting the term produced in sec_863 since the taxpayer in suzy’s zoo owned the copyright to cartoon characters reproduced on the products the contract manufacturer could not sell the products and the tax_court rejected the taxpayer’s characterization of its transaction with the contract manufacturer as a purchase and sale sec_263a also expressly provides that for purposes of sec_263a a taxpayer shall be treated as producing any property produced for the taxpayer under contract but in suzy’s zoo the products were considered outside its meaning due to the taxpayer’s exclusive right to sell them and the taxpayer’s extensive involvement in their production in two excise_tax cases cited by the suzy’s zoo court the term manufacturer was interpreted based on the unique statutory design of the federal excise_tax the excise_tax is imposed on the first or initial sale by the manufacturer producer or importer the excise_tax regulations provide that the person for whom a taxable article is manufactured not the person who actually manufactures or produces it will be considered the manufacturer under certain circumstances thus the excise_tax is imposed on only one of two parties who may produce the goods and it must be imposed on the party that sells the product in these cases the taxpayers engaged contract manufacturers to fabricate patented products since only the taxpayers held the intellectual_property rights the contract manufacturers could not sell the products the taxpayers were accordingly considered the manufacturers for excise_tax purposes based on the statutory language and structure of the excise_tax see 196_f2d_849 7th cir 235_f2d_276 1st cir medchem p r inc v commissioner t c no made clear the limited scope of suzy’s zoo in that case the tax_court said medchem p r could not rely on suzy’s zoo to argue that it met the active_conduct_of_a_trade_or_business within a possession requirement of sec_936 based on the activities of a contract manufacturer tl-n-893-01 when a taxpayer determines it will not perform an activity directly but will instead outsource that function to a second separate taxpayer and pay that separate taxpayer an arm’s length charge for the goods and services supplied under the outsourcing agreement the second taxpayer is taxed on the income earned under the contractual arrangement the income of the second taxpayer is not attributed to the first taxpayer since under sec_863's rules only the first taxpayer’s income is allocated or apportioned between u s and foreign sources the literal language of sec_863 and the regulations appropriately does not take into account the activities or assets of a separate taxpayer any argument for attributing the activities of a separate taxpayer when applying the sourcing regime notwithstanding the literal language to the contrary would also suggest attributing assets of the separate taxpayer when applying the sourcing regimedollar_figure such an approach would not only conflict with the plain language of the regulation which includes in the apportionment fraction only the assets owned by the taxpayer but would also be practically and administratively impossible to carry out in most cases it would not be possible for the first taxpayer to determine the basis or fair_market_value of the second taxpayer’s assets in order to include those assets in the first taxpayer’s apportionment fraction such a result would also conflict with the purpose of the statute if a taxpayer like us co could use sec_863 to source its production income to foreign sources when the taxpayer itself does not produce in a foreign_country the taxpayer could use example 's formula to claim foreign_source_income which income of parent co would not be subject_to tax in the foreign_country this foreign_source_income could then be used to increase the taxpayer’s sec_904 foreign_tax_credit_limitation ie increase the total amount of the foreign_tax_credit allowed to the taxpayer the taxpayer could accordingly use any excess foreign tax_credits to offset the united_states tax on that foreign source production income as a result the united_states would forgo tax on production income in fact earned by the taxpayer from u s activities and u s -situs assets this result would be inconsistent with the statute’s purpose the sec_863 regulations implement sec_863 by providing an apportionment method for sourcing income from sales of property produced_by_the_taxpayer in one jurisdiction and sold in another generally a taxpayer’s income is first split equally between production and sales activity see sec_1_863-3 example ii sec_1_863-3 both the production and sales amounts are then apportioned between u s and foreign sources by a production and a sales fraction respectively see sec_1_863-3 example ii sec_1_863-3 as with any formula apportioning income the factors used in the fraction represent a proxy for the income subject_to apportionment the production fraction uses assets owned by the taxpayer to apportion the taxpayer’s production income between u s and foreign sources based on the location of the taxpayer’s assets see sec_1_863-3 example ii sec_1_863-3 tl-n-893-01 parent co cites revrul_75_7 revoked effective date by revrul_97_48 1997_2_cb_89 as the basis for an argument under sec_863 that it should be treated as the manufacturer of the products assembled by the maquiladoras revrul_75_7 dealt with the application of the subpart_f rules to a specific set of facts sec_601_601 generally provides s ince each revenue_ruling represents the conclusion of the service as to the application of the law to the entire set of facts involved taxpayers service personnel and others concerned are cautioned against reaching the same conclusion in other cases unless the facts and circumstances are substantially the same see also 86_tc_243 pincite a revenue_ruling merely represents the commissioner’s position with respect to a specific factual situation revenue rulings are not binding on the commissioner or the courts 800_f2d_672 7th cir aff’g 84_tc_764 citing 465_us_330 445_f2d_1142 5th cir accordingly it is not appropriate for parent co to rely on revrul_75_7 a revenue_ruling that applied subpart_f rules in a different factual context to attribute the activities of the maquiladoras to us co for purposes of the source_rules parent co additionally cites regulations interpreting code sections other than sec_863 in support of its argument for attribution of the production activities of the maquiladoras by their terms however these regulations were promulgated to further the legislative objectives of particular code sections and none of the cited regulations are relevant for purposes of sec_863 sec_1 263a- a ii b is part of a paragraph expressly intended to provide guidance on the principal terms related to the scope of sec_263a with respect to producers sec_1_263a-2 sec_1_993-3 provides guidance on who will be considered to manufacture or produce sec_993 export_property for purposes of the domestic_international_sales_corporation provisions sections prop sec_1_482-2 1992_1_cb_1164 provided rules for qualified_cost sharing arrangements under sec_482 prop sec_1_482-2 was intended to provide guidance in determining whether an in revrul_75_7 a controlled_foreign_corporation cfc entered into an arm’s length contract with an unrelated contract manufacturer located outside its country of incorporation under the facts described in revrul_75_7 for purposes of sec_954 and the activities of the unrelated contract manufacturer constituted a branch of the cfc - ie the activities were considered to be performed by the cfc the proposed sec_482 regulations were withdrawn and replaced with the temporary sec_482 regulations fed reg tl-n-893-01 intangible developed under such an arrangement is used in the active_conduct of a participant’s trade_or_business none of the cited regulations were intended to be applied outside their very specific statutory contexts and it is not appropriate for parent co to rely on them for sec_863 purposes please call if you have any further questions by anne p shelburne assistant to the branch chief cc intl br6
